 
  Exhibit 10.1

 
 
SUBSCRIPTION AGREEMENT
 
MabVax Therapeutics Holdings, Inc.
11535 Sorrento Valley Road, Suite 400
San Diego, CA 92121
 
Ladies and Gentlemen:
 
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
 
1. This Subscription Agreement (this “Agreement ”) is made as of the date set
forth below between MabVax Therapeutics Holdings, Inc., a Delaware corporation
(the “Company”) and the Investor.
 
2. The Company has authorized the sale and issuance of (i) up to 769,231 shares
(the “Shares ” or the “Securities”) of the Company’s common stock, $0.01 par
value per share (the “Common Stock”) for a purchase price of $0.65 per Share
(the “Offering”). The Offering and issuance of the Securities have been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to the Company’s Registration Statement on Form S-3 (No. 333-219291),
including all amendments thereto, the exhibits and any schedules thereto, the
documents otherwise deemed to be a part thereof or included therein by the rules
and regulations of the Securities and Exchange Commission (the “Commission”) and
any registration statement relating to the Offering and filed pursuant to Rule
462(b) under such rules and regulations (collectively, the “Registration
Statement”).
 
3. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor such number of
Shares as is set forth on the signature page hereto. Certificates representing
the Shares purchased by the Investor will not be issued to the Investor;
instead, such Shares will be credited to the Investor using customary procedures
for book-entry transfer through the facilities of The Depository Trust Company.
 
4. The completion of the purchase and sale of the Securities shall occur on the
second day following the date hereof on which The NASDAQ Capital Market is open
for trading, or such other time not later than 2 business days after such date
as shall be agreed upon by the Company and the Investor (the “Closing ”). At the
Closing, (a) the Company shall cause its transfer agent to release to the
Investor the number of Shares being purchased by the Investor, and (b) the
aggregate purchase price for the Securities being purchased by the Investor will
be delivered by or on behalf of the Investor to the Company. Settlement for the
Shares shall occur via Deposit/Withdrawal At Custodian. The provisions set forth
in Exhibit A hereto shall be incorporated herein by reference as if set forth
fully herein.
 
5. The Company has filed with the Commission a prospectus (the “Base Prospectus
”) and will promptly file a final prospectus supplement (collectively with the
Base Prospectus, the “Prospectus”) with respect to the Registration Statement in
conformity with the Securities Act, including Rule 424(b) thereunder. The
Company will cause to be delivered or made available a copy of the Prospectus to
the Investor prior to Closing and the Investor hereby consents to the receipt of
the Company’s Prospectus in portable document format, or .pdf, via e-mail.
 
6. The Company hereby makes the following representations, warranties and
covenants to the Investor:
 
(a) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
 
 

 
 
 (b) The Company shall (i) before 9:00 A.M., New York City time, on October 11,
2017, issue a press release, disclosing all material aspects of the transactions
contemplated hereby, (ii) on October 11, 2017, file with the Commission a
Current Report on Form 8-K, disclosing the material terms and conditions of the
transactions contemplated hereby and (ii) make such other filings and notices in
the manner and time required by the Commission with respect to the transactions
contemplated hereby.
 
(c) The Company shall not sell, offer for sale or solicit offers to buy any
security (as defined in Section 2 of the Securities Act) in a transaction that
would be (i) integrated with the offer or sale of the Securities for purposes of
the rules and regulations of The NASDAQ Capital Market and (ii) would require
approval of the Company’s stockholders prior to the closing of such other
transaction, unless such stockholder approval is obtained before the closing of
such other transaction.
 
(d) If the Company applies to have the Common Stock traded on any trading market
other than The NASDAQ Capital Market, it will then include in such application
all of the Shares, and will take such other action as is reasonably necessary to
cause all of the Common Stock to be listed or quoted on such other trading
market as promptly as possible.
 
7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Agreement shall be subject to the following:
 
(a) The Company’s obligation to issue and sell the Securities to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares being purchased hereunder as set forth on the signature page hereto
and (ii) the accuracy of the representations and warranties made by the Investor
and the fulfillment of those undertakings of the Investor to be fulfilled prior
to the Closing Date.
 
(b) The Investor’s obligation to purchase the Securities shall be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date.
 
8. The Investor hereby makes the following representations, warranties and
covenants to the Company:
 
(a) The Investor represents that it has received or had full access to the Base
Prospectus as well as the Company’s periodic reports and other information
incorporated by reference therein, prior to or in connection with its receipt of
this Agreement.
 
(b) The Investor has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Investor. This Agreement has been executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms.
 
(c) The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.
 
(d) The making, execution and performance of this Agreement by the Investor and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of such Investor, as applicable, or (ii) any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, administrative
agency, regulatory body, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Investor or its properties, except for
any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on such Investor’s performance of its obligations
hereunder or the consummation of the transactions contemplated hereby.
 
(e) The Investor acknowledges that the Company will have the authority to issue
shares of Common Stock, in excess of those being issued in connection with the
Offering, and that the Company may issue additional shares of Common Stock from
time to time. The issuance of additional shares of Common Stock may cause
dilution of the existing shares of Common Stock and a decrease in the market
price of such existing shares.
 
 
 

 
 
(f) If the Investor is a retirement plan or is investing on behalf of a
retirement plan, the Investor acknowledges that an investment in the Securities
poses additional risks, including the inability to use losses generated by an
investment in the Securities to offset taxable income.
 
(g) The Investor acknowledges that no action had been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities, in any jurisdiction outside the
United States where action for that purpose is required. Each Investor outside
the United States will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Securities
or has in its possession or distributes any offering material, in all cases at
its own expense.
 
(h) The Investor acknowledges that the Company and others will rely upon the
truth and accuracy of the foregoing representations, acknowledgements and
agreements and agrees that if any of the representations, warranties and
acknowledgements deemed to have been made by it by its purchase of the
Securities is no longer accurate, the Investor shall promptly notify the
Company. If the Investor is acquiring Securities as a fiduciary or agent for one
or more investor accounts, it represents that is has sole investment discretion
with respect to each such account and it has full power to make the foregoing
representations, warranties, acknowledgements and agreements on behalf of such
account.
 
10. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor.
 
11. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
12. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.
 
13. In case any provision contained in this Agreement should be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein will not in any way be affected or
impaired thereby.
 
14. This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
 
15. This Agreement may be executed in counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when counterparts have been signed
by each party hereto and delivered to the other party.
 
16. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement shall constitute written confirmation of
the Company’s agreement to sell Securities to such Investor. No federal or state
agency or authority has made any finding or determination as to the accuracy or
adequacy of the Registration Statement or as to the fairness of the terms of the
Offering nor any recommendation or endorsement of the Securities. Any
representation to the contrary is a criminal offense. In making an investment
decision, Investors must rely on their own examination of the Company and the
terms of the Offering, including the merits and risks involved.

 
 
 

 
 
INVESTOR SIGNATURE PAGE
 
Number of Shares:
 
Purchase Price Per Share: $0.65
 
Aggregate Purchase Price:
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of: October 10, 2017
 

__________________________________
INVESTOR
By:                                                                      
                  
Print Name:                                       
                                
Title:                                                                     
                
Name in which Securities are to be registered:
 
Mailing Address:
 
Taxpayer Identification Number:
 
Agreed and Accepted this          day of         , 2017:
 

MABVAX THERAPEUTICS HOLDINGS, INC.

 
By:                                                                      
                    
  Title:                                                                  
                 
 
 
 
 

 
 
EXHIBIT A
 
TO BE COMPLETED BY INVESTOR
DWAC SETTLEMENT
 
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the signature page
of the Agreement to which this Exhibit A is attached, and released by
Computershare Trust Company, N.A., the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing.
 
 
 
 
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 
 
 
 
DTC Participant Number:
 
 
 
 
Name of Account at DTC Participant being credited with the Shares:
 
 
 
 
Account Number at DTC Participant being credited with the Shares:
 
 

 
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE AGREEMENT TO WHICH
THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:
 
 
 
 
 
 
(I)
 
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
ON THE CLOSING DATE INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR
ACCOUNTS WITH THE SHARES, AND
 
 
(II)
 
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
 
 
 
 
 
